Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Use Claim
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 112/101 rejections over use claims 14 and 15 are withdrawn due to applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	The previous 112 rejections are withdrawn due to applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz(US 2010/048873) in view of Sathivel(US 2009/0238930). 
Regarding claim 1, Lotz teaches a coagulated root or tuber protein powder comprising a maximum of 150ppm glycoalkaloids and a maximum 1% sugar based on dry weight(paragraph 67, 76), which would include all sugars such as glucose, fructose and sucrose. These ranges overlap the claimed ranges for glycoalkaloid and sugar and render them obvious.  
Lotz is silent on the particle size distribution of the powder. However, Sathivel teaches a powdered, protein rich composition comprising animal proteins such as fish proteins(abstract). Sathivel teaches that the protein powder has an average particle size 
Sathivel does not specifically teach the d-10 of the powder. However, it would have been obvious to adjust the particle size distribution depending on the solubility, digestion speed, and protein utilization desired in the intended food product. 
	Regarding claim 3, Lotz does not specifically teach the color of the protein powder by reflection. However, Lotz does teach that the protein powder is a “neutral color,”(paragraph 56) i.e. low to no color. Therefore, it would have been obvious to achieve a color by reflection of >0.50 since Lotz teaches that the protein powder is intended to be a “neutral color.”
	Regarding claim 4, Lotz teaches that the protein content of the protein powder is greater than 85%(paragraph 63). Lotz does not specifically teach that the protein powder is determined by the Kjeldahl nitrogen. However, one of ordinary skill in the art would expect that the protein content would still be least 85wt% under Kjeldahl since the protein content is intended to be maximized to a general content of greater than 85wt%. 
Regarding claim 5, Lotz does not specifically teach that the potato protein is obtainable by the claimed method. However, it is noted that “[E]ven though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Lotz in view of Sathivel meets the requirements of the claimed potato powder, Lotz in view of Sathivel clearly meets the requirements of the present claims.
	Regarding claims 16 and 17, Lotz teaches that the coagulated protein is precipitated via low temperature because “With higher temperatures the protein will excessively be damaged and its precious characteristics which make it so useful for food industries increasingly destroyed: neutral taste, bright color, solubility, all other functionalities too, the structure becomes horny and digestibility decreases”(paragraph 21). 
	With this passage Lotz recognizes that horniness is both a result of high temperature precipitation and that it is to be avoided when the protein is added to food products(i.e. horniness causes decreased digestibility). Therefore, since Lotz teaches that the protein is precipitated at a low temperature and that the protein is added to food product(i.e. has a sufficient digestibility), one of ordinary skill in the art would expect the 
In the alternative, it would have been obvious to adjust the extraction conditions in order to provide a non-horny protein since a non-horny protein is known to be more digestible and Lotz intends the protein to be included in a food product. 
	Regarding claim 18, Lotz teaches washing and extraction of a coagulated protein. As stated in claim 16 and 17 above, one of ordinary skill in the art would expect that the protein is non-horny because it contains a low amount of sugar(which are sticky substances), is extracted at a low temperature, and is added into food product(horny proteins are known to be less digestible). 
Lotz does not specifically teach that the potato protein is obtainable by the claimed method. However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Lotz in view of Sathivel meets the requirements of the claimed potato powder, Lotz in view of Sathivel clearly meets the requirements of the present claims.
	Regarding claim 19, Lotz teaches that the potato protein contains a maximum 1% sugars, which overlaps the claimed range of less than 0.5g/kg dry weight of total content of glucose, fructose and sucrose. Since Lotz teaches the claimed amount of sugars, the sticky substances(sugars) are considered to be reduced to a sufficient level to be non-horny in accordance with the claimed invention. 
	Regarding claim 20, Lotz does not teach that the washing water has a conductivity of below 1mS/cm. However, the conductivity of the washing water pertains to the method of making and not necessarily to the properties of the product. While Lotz does not teach the exact method of making, Lotz does provide a clear suggestion that the protein is non-horny and/or that it would have been obvious to achieve a non-horny protein that is added to a food product. Therefore, the protein of Lotz meets the claimed requirements, absent clear and convincing evidence to the contrary. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz(US 2010/048873) in view of Sathivel(US 2009/0238930) further in view of Standing(US 4073952).
	Regarding claim 2, Lotz is silent on the bulk density of the protein powder. However, Standing teaches a dehydrated potato product that has a bulk density of 0.20-. 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz(US 2010/048873) in view of Sathivel(US 2009/0238930) further in view of Giuseppin(US 2010/0040591). 

Regarding claims 14 and 15, Lotz teaches that the protein powder can be used in human food products(paragraph 36) but does not specifically teach that the protein powder is suspended in a liquid and added to the human food. However, Giuseppin teaches a native potato protein isolate that can be added to food products such as a sports drink in suspension form(paragraphs 54,108). Giuseppin teaches that the protein has a high nutritional value comparable to an egg protein(paragraph 54). It would have been obvious to include the protein powder of Lotz in a drink in suspension form as taught in Giuseppin because the protein can provide high nutritional value to the drink product. 




Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
The applicant argues that Lotz does not teach a coagulated protein. However, Lotz discloses in the abstract as follows(emphasis added)
A method of preparing a coagulated plant protein fraction with a medium molecular weight of between 14 to 97, by providing fruit juice in aqueous solution; precipitating a high-molecular-weight plant protein fraction whose bulk has a molecular weight of from above 100 to 600, by adjusting an acidic pH and/or a temperature above room temperature, and mechanically separating the fraction precipitated thus; precipitating a medium-molecular-weight coagulated plant protein fraction under warm conditions by treating, at pH 2 to 7, and between 60 to 90.degree. C., the solution obtained after separation of the high-molecular-weight plant protein fraction and mechanically separating the medium-molecular-weight coagulated plant protein fraction with a molecular weight of between approximately 14 to 97, with the bulk of the molecular weight distribution being between 20 to 60. The plant protein fraction is usable as foodstuff, food additive, additive in pharmaceuticals, animal feed, in cosmetics, as industrial protein, as adhesive.

Therefore, as shown in the cited passage, Lotz clearly teaches that the protein is a coagulated protein. 
The applicant argues that Lotz does not teach that the protein is non-horny. However, Lotz teaches that the coagulated protein is precipitated via low temperature because “With higher temperatures the protein will excessively be damaged and its precious characteristics which make it so useful for food industries increasingly destroyed: neutral taste, bright color, solubility, all other functionalities too, the structure becomes horny and digestibility decreases”(paragraph 21). 
	With this passage Lotz recognizes that horniness is both a result of high temperature precipitation and that it is to be avoided when the protein is added to food products(i.e. horniness causes decreased digestibility). Therefore, since Lotz teaches 
	In the alternative, it would have been obvious to adjust the extraction conditions in order to provide a non-horny protein since a non-horny protein is known to be more digestible and Lotz intends the protein to be included in a food product. 

	 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791